Citation Nr: 0211109	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  02-10 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The claimant/appellant asserts he had active military service 
during World War II.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2001 adverse 
decision of the VA Regional Office (RO) in Manila, Republic 
of the Philippines.

In August 2002, the veteran's representative filed a motion 
for advancement on the docket due to the veteran's age, 
pursuant to a proposed change to the rule allowing 
advancement based solely on age.  67 Fed Reg 40255 (June 12, 
2002).  The Board notes that the cited rule is not yet final 
or effective.  However, in light of the following 
adjudication of the veteran's claim on the merits, the motion 
is rendered moot.


FINDINGS OF FACT

1.  The veteran seeks eligibility for a VA non-service 
connected pension.

2.  It is certified that the veteran had service with the 
recognized guerillas from May 5, 1945 to January 30, 1946, 
and with the regular Philippine Army from January 31, 1946 to 
February 6, 1946.


CONCLUSION OF LAW

The appellant is not a "veteran" for purposes of 
establishing entitlement to VA pension benefits.  38 U.S.C.A. 
§§ 101, 107, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1, 
3.8, 3.9, 3.203 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  Regulations implementing the VCAA have now been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  The RO has considered the 
claim under the VCAA.

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
All evidence needed is of record.  The veteran has been 
notified of the applicable laws and regulations in the in the 
rating decision and the statement of the case, and he has 
been informed what he needs to establish entitlement to the 
benefit sought and what the evidence of record shows.  In 
March 2001 correspondence, the RO notified the veteran that a 
completed VA Form 21-526, Veteran's Application for 
Compensation and Pension, was required, and requested that he 
file the enclosed form.  The denial letter of July 2001 
informed him that his evidence was sufficient to establish 
his service and characterize that service, but that his 
service was not qualifying.  The statement of the case 
further informed the veteran that his service had been 
certified by the U.S. Department of the Army.  It also 
notified the veteran of the duty to assist.  The Board finds 
that the various correspondences fulfilled the VA's duty to 
notify under VCAA.

Factual Background

The appellant asserts in an affidavit obtained from the 
National Personnel Records Center (NPRC) and dated in January 
1946 that he served with the LGA-USAFFE from October 25 1942 
to April 3, 1945.  From April 4, 1945 to June 30, 1945, he 
was attached to the U.S. Army's 33rd Div.  He was attached to 
the 32nd Div, from July 1, 1945 to September 23, 1945.  From 
September 24, 1945 to January 30, 1946, he was attached to 
USAFIP (NL).  His certificate of discharge from the 
Philippine Army, 3rd Bn., 23rd Inf. Reg., USAFIPAC, is dated 
April 4, 1946.  An extract from Special Order 77 confirmed 
that date.

In February 1970, the veteran was notified of his eligibility 
for payments from the Republic of the Philippines Department 
of National Defense.

In June 2001, the RO requested certification of the 
appellant's service.  In October 2001, the National Personnel 
Records Center (NPRC) certified that the veteran had service 
with the recognized guerillas from May 5, 1945 to January 30, 
1946, and with the regular Philippine Army from January 31, 
1946 to February 6, 1946.

In a January 2002 notice of disagreement, the veteran argued 
that he served with guerilla forces under an American officer 
from October 24, 1942.  His unit was attached to a U.S. Army 
unit in May 1945, after a period of training.

Analysis

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "veteran 
of any war" means any veteran who served in the active 
military, naval or air service during a period of war.  
38 C.F.R. § 3.1(e).  Service as a Philippine Scout is 
included for pension, compensation, dependency and indemnity 
compensation (DIC) and burial allowances.  Those inducted 
between October 6, 1945 and June 30, 1947, inclusive, are 
included for compensation benefits and DIC.  Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order 
of the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but not 
for pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.8(c) and (d).  Active service will be the period 
certified by the service department.  38 C.F.R. § 3.9(a) and 
(d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions:  (1) The evidence is a 
document issued by the service department.  A copy of an 
original document is acceptable if the copy was issued by the 
service department or if the copy was issued by a public 
custodian of records who certifies that it is a true and 
exact copy of the document in the custodian's custody; (2) 
The document contains needed information as to length, time 
and character of service; and, (3) in the opinion of VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
Secretary has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the United States Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).   

Whether a claimant is a veteran and thus has basic 
eligibility to VA benefits is a question dependent on Service 
Department certification.  38 C.F.R. § 3.9 (a)(d); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  In the instant case, 
the NPRC has certified that the appellant had service as a 
recognized guerilla and with the Philippine Army.  Documents 
submitted by the claimant to contest the certification are 
copies, not originals, and are not certified by a public 
records custodian to be true and exact copies of documents in 
the custodian's custody.  38 C.F.R. § 3.203(a)(1).  The Board 
is bound by the certification of service by the service 
department.  38 C.F.R. §§ 3.8, 3.9; Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  

Accordingly, the Board finds that the appellant did not have 
recognized active service that would confer on him veteran's 
status and eligibility for VA pension benefits. Since the law 
is dispositive of this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430.



ORDER


Basic eligibility for VA pension benefits is denied.  



		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

